As stated in our original opinion, the action of the trial court in refusing the continuance was not excepted to. The refusal of such continuance is made the basis for *Page 647 
this motion. Further inspection of the record makes it doubtful as to whether said motion was ever brought to the attention of the court below. There is no order or judgment of the court overruling same. Appellant is in no position to contest the correctness of the refusal of said continuance.
The motion for rehearing will be overruled.
Overruled.